DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on January 13, 2020.  Claims 1-24 are pending.  Claim 1 is independent.

Pro-Se
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Claim Objections
The examiner advises the applicant to review MPEP 608.01(m) as to Form of Claims. MPEP 608.01(m), paragraph [0001] states "The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR l.75(i)." 
The claim set is objected to as not starting with "I (or we) claim," "The invention claimed is" (or the equivalent). Appropriate correction is required.
Claims 1, 2, 4-7, 14-20, 22 and 23 are objected to because of the following informalities:  the claims do not end with a period.  Appropriate correction is required.
Claims 1, 4, 7-9, 11, 12, 15 and 24 are objected to because of the following informalities:  the claims contain multiple sentences which results in multiple periods.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the claim recites “the location” in line 11.  There is insufficient antecedent basis for this limitation in the claim because the claim contains no earlier recitation or limitation of a location. It is unclear as to what element the limitation is referencing.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: the claim recites “the autonomous system” in line 1.  There is insufficient antecedent basis for this limitation in the claim because the claim contains no earlier recitation or limitation of an autonomous system. It is unclear as to what element the limitation is referencing.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: the claim recites “the distance” in line 3.  There is insufficient antecedent basis for this limitation in the claim because the claim contains no earlier recitation or limitation of a distance. It is unclear as to what element the limitation is referencing.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: the claim recites “the firehouse” in lines 3-4, “The system” in line 4, and “the water flow” in line 5.  There is insufficient antecedent basis for these limitations in the claim because the claim contains no earlier recitations or limitations of a firehouse, a system and a water flow. It is unclear as to what elements the limitations are referencing.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: the claim recites “the system” in line 1.  There is insufficient antecedent basis for this limitation in the claim because the claim contains no earlier recitation or limitation of a system. It is unclear as to what element the limitation is referencing.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: the claim recites “the area” in line 2.  There is insufficient antecedent basis for this limitation in the claim because the claim contains no earlier recitation or limitation of an area. It is unclear as to what element the limitation is referencing.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: the claim recites “the area” in line 2, “The system” in lines 3-4, “the local” in line 4, and “the scene” in line 5.  There is insufficient antecedent basis for these limitations in the claim because the claim contains no earlier recitations or limitations of an area, a system, a local and a scene. It is unclear as to what elements the limitations are referencing.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: the claim recites “the space” in line 2, “the map” in line 3, “the area” in line 3 and “the building” in line 4.  There is insufficient antecedent basis for these limitations in the claim because the claim contains no earlier recitations or limitations of a apace, a map, an area and a building. It is unclear as to what elements these limitations are referencing.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: the claim recites “The system” in line 1, “the water stream” in line 1, “the structure type” in line 1, “the location” in line 2, “the roof” in line 3 and “the building” in line 3.  There is insufficient antecedent basis for these limitations in the claim because the claim contains no earlier recitations or limitations of a system, a water stream, a structure type, a location, a roof and a building. It is unclear as to what elements the limitations are referencing.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: the claim recites “The autonomous fire truck” in line 1.  There is insufficient antecedent basis for this limitation in the claim because the claim contains no earlier recitation or limitation of an autonomous fire truck. It is unclear as to what element the limitation is referencing.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: the claim recites “the truck” in line 11, “the building” in line 2 and “The decision” in line 2.  There is insufficient antecedent basis for these limitations in the claim because the claim contains no earlier recitations or limitations of a truck, a building and a decision. It is unclear as to what elements the limitations are referencing.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: the claim recites “the autonomous truck” in line 1, “the incident” in line 2, “the standard rules” in line 2 and “the speed limit” in line 4.  There is insufficient antecedent basis for these limitation in the claim because the claim contains no earlier recitations or limitations of an autonomous truck, an incident, standard rules and speed limit. It is unclear as to what elements the limitations are referencing.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: the claim recites “The autonomous fire truck” in line 1, “the autonomous system” in line 1, “the form” in line 2 and “the cause” in line 3.  There is insufficient antecedent basis for these limitations in the claim because the claim contains no earlier recitations or limitations of an autonomous fire truck, an autonomous system, form and cause. It is unclear as to what elements these limitations are referencing.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: the claim recites “The autonomous fire truck” in line 1, “the autonomous system” in line 1, “the vicinity” in line 2, “the way” in line 2 and “the side” in line 2.  There is insufficient antecedent basis for these limitations in the claim because the claim contains no earlier recitations or limitations of an autonomous fire truck, an autonomous system, vicinity, way and a side. It is unclear as to what elements these limitations are referencing.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: the claim recites “the where” in line and should be deleted.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: the claim recites “the autonomous truck” in line 2, “The remote operator” in line 2 and “the steering” in line 3.  There is insufficient antecedent basis for these limitations in the claim because the claim contains no earlier recitations or limitations of an autonomous truck, a remote operator and steering. It is unclear as to what elements the limitations are referencing.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: the claim recites “the autonomous system” in line 1.  There is insufficient antecedent basis for this limitation in the claim because the claim contains no earlier recitation or limitation of an autonomous system. It is unclear as to what element the limitation is referencing.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: the claim recites “The system” in line 1, “the autonomous system” in line 1 and “the particular detection” in line 2.  There is insufficient antecedent basis for these limitations in the claim because .  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: the claim recites “the autonomous system” in line 1 and “the information” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim because the claim contains no earlier recitations or limitations of an autonomous system and information. It is unclear as to what elements the limitations are referencing.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: the claim recites “the autonomous system” in line 1.  There is insufficient antecedent basis for this limitation in the claim because the claim contains no earlier recitation or limitation of an autonomous system. It is unclear as to what element the limitation is referencing.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: the claim recites “the autonomous system” in line 1.  There is insufficient antecedent basis for this limitation in the claim because the claim contains no earlier recitation or limitation of an autonomous system. It is unclear as to what element the limitation is referencing.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities: the claim recites “the classification” in lines 2-3 and “the system” in line 3.  There is insufficient antecedent basis for these limitations in the claim because the claim contains no earlier recitations or limitations of a classification and a system. It is unclear as to what elements the limitations are referencing.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities: the claim recites “the autonomous system” in line 1.  There is insufficient antecedent basis for this limitation in the claim because the claim contains no earlier recitation or limitation of an autonomous system. It is unclear as to what element the limitation is referencing.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities: the claim recites “the autonomous system” in line 1 and “the system” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim because the claim contains no earlier recitations or limitations of an autonomous system and system. It is unclear as to what elements the limitations are referencing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “An autonomous fire vehicle” in the preamble.  The examiner is unsure if “an autonomous fire vehicle” is referring to “an autonomous vehicle”, “the autonomous system,” “an autonomous fire truck”, “the autonomous truck” and “the 
Claim 2-24 are rejected for the same reasons above and as being dependent on rejected base claim 1.
Claims 7, 8, 10, 11, 14, 15, 16 and 17 are rejected for the use of “can” perform a function.  The use of the word “can” or “may” makes the performing of the function optional and, thus, the scope of the claim unclear.  It is recommended that the language be changed to recite that the system is “configured to” perform the function.
Claims 9, 12 and 24 are rejected for the use of the phrase “for example”, which makes the functions following the phrase optional and, thus, the scope of the claim unclear.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, 10, 13, 15-18, 20-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2019062970 A to Izu et al. (hereinafter “Izu”).
Claims 1-5, 9, 10, 13, 15-18, 20-22 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Izu.
With respect to independent claim 1, Izu discloses an autonomous vehicle that includes a drive by wire kit; a database storing the collection routes; a database of rules of the road and/or other legal allowable behavior sensors for detecting the pedestrians, cars and other road obstacles; a control system that controls the vehicle to follow routes while performing one or more of the following functions: Detecting water supplies. Fire hydrant or other sources of water suitable for firefighting Detecting the location of a fire " Detecting the location of other fire/police/first responder vehicles Detection of smoke " Analysis of smoke/fire content to determine type of fuel being burned (See pages 2 and 10:  the information acquisition device 20 includes a visible light camera 20a, an infrared camera (thermo camera) 20b, and a laser range finder 20c. The unmanned vehicle 1 acquires a visible light image by the visible light camera 20a. The unmanned vehicle 1 acquires thermography with the infrared camera 20b. Thermography is an image showing heat distribution. Depending on the temperature, the color of the pixel is different and constitutes an image showing a heat distribution.  The vehicle body 10 is provided with a fire extinguishing device 30 for injecting a fire extinguishing substance. The fire extinguishing device 30 stores water and a fire extinguishing agent, and a container unit 30a in which a pump (not shown) is disposed, and water and a fire extinguishing agent (hereinafter, water and a fire extinguishing agent are generically referred to as "extinguishing agent".  The fire judging means judges the occurrence of a fire by 
With respect to dependent claim 2, Izu discloses where the autonomous system is provided the location of the fire from an emergency signal/call/communication for help or an alarm, and the vehicle uses the road network to chart and follow a route that minimizes the time to the fire location while still following rules of the road (See pages 6 and 7: the unmanned vehicle 1A travels, for example, through the route R1 toward a position indicating an abnormal temperature in the thermography while avoiding an obstacle in the warehouse 200 by the movement program stored in the storage unit 52.  The unmanned vehicle 1A may patrol a predetermined route in the warehouse 200.).
With respect to dependent claim 3, Izu discloses where the vehicle after recognizing the location of the water supplies automatically positions the vehicle in a position that will find a position and park in that position taking under consideration the distance from the fire and the source of water. (See page 9: a moving means for moving toward the fire source, wherein the fire extinguishing substance is injected to the fire source at a predetermined optimum position for extinguishing the fire.).
With respect to dependent claim 4, Izu discloses where the vehicle is further equipped with a mechanism that allows it to automatically direct a stream of water to the source or above it. The autonomous fire vehicle then uses the fire detection and localization to point the firehose and spicket towards the fire. The system adjusts the bearing and tilt of the water hose as well as control the water flow to aim at the water at the fire (See page 2: the fire extinguishing device 30 can discharge the extinguishant from the injection port 30 ba at a discharge pressure in a predetermined range. The hose 
With respect to dependent claim 5, Izu discloses where the system has air composition sensors to detect the fuel being burned in the fire and has a system for determining the recommended fire extinguishing method: water vs powder vs other firefighting mixtures (See page 8: that ordinary combustibles such as wood, papers, fibers, flammable liquids such as gasoline, electric equipment such as electric wires and transformers, motors, electric equipment such as iron, aluminum, zinc, magnesium, potassium, sodium, lithium, calcium and the like There is. Appropriate fire extinguishing methods differ depending on the type of combustibles. In this respect, the unmanned vehicle 1 is configured to determine the burnable matter according to the burnable matter determination program, and to inject the fire extinguishing agent of the type and aspect according to the burnable matter from the fire extinguisher 30.).
With respect to dependent claim 9, Izu discloses where the water stream is adjusted depending on the structure type and the location of windows. For example, the vehicle may point the water stream to windows and doorways, or at holes in the roof of the building (See page 3: a storage unit 52 stores a structure data generation program, a positioning correction program, a fire determination program, a fire source determination program, a movement program, an injection condition determination program, and a fire extinguishing execution program.).
With respect to dependent claim 10, Izu discloses 1 where two or more autonomous vehicles can adjust their streams to increase the water throughput in a particular area (See page 3: the unmanned vehicle 1 adjusts the angle of the hose portion 
With respect to dependent claim 13, Izu discloses where the autonomous system collects evidence in the form of video/pictures/audio or other sensor information to provide after action review mechanisms to understand the cause of the fire (See page 2: an information acquisition device 20 is disposed in the fixing device 16. The information acquisition device 20 includes a visible light camera 20a, an infrared camera (thermo camera) 20b, and a laser range finder 20c. The unmanned vehicle 1 acquires a visible light image by the visible light camera 20a. The unmanned vehicle 1 acquires thermography with the infrared camera 20b. Thermography is an image showing heat distribution. Depending on the temperature, the color of the pixel is different and constitutes an image showing a heat distribution.).
With respect to dependent claim 15, Izu discloses where the where a remote fire/police officer can remotely take over the autonomous truck. The remote operator may talk though a speakerphone, or teleoperate the steering and/or acceleration and break of the autonomous truck (See page 3: wireless communication unit 54 enables the unmanned vehicle 1 to communicate with the base station 100 and the smoke detection device 204. The base station 100 is an example of a management device that monitors and manages the movement of the unmanned vehicle 1, and is adapted to give an instruction on movement as appropriate.).
With respect to dependent claim 16, Izu discloses where the autonomous system can illuminate an area where the fire/smoke is detected (See page 9: the moving means 
With respect to dependent claim 17, Izu discloses where the autonomous system can call an ambulance other fire/rescue vehicle given the particular detection (See page 8: an assistance request program for requesting fire extinguishing by a fire extinguishing device other than the unmanned vehicle 1 according to the size of the fire. Is stored. The CPU 50 and the size determination program are an example of the size determination means. The CPU 50 and the assistance request program are an example of the assistance request means.).
With respect to dependent claim 18, Izu discloses where the autonomous system where the information of the detection, location, license plate, video, pictures, audio, and/or other sensor information is used to generate a report and sent to a centralized headquarters (See page 9: the fire judging means has a reporting means for reporting the occurrence of the fire to the outside when the fire judging means recognizes the occurrence of the fire. And the fire source determination means calculates a target position to be a target of the extinguishant spray based on the position of the fire source specified by the visible light image and the position of the fire source specified by the thermography It is an unmanned fire extinguishing device).
With respect to dependent claim 20, Izu discloses where the autonomous system where sensors necessary for autonomous mobility are also used for the detections in claim 1 (See page 2: a wireless communication device, an autonomous movement control 
With respect to dependent claim 21, Izu discloses where the detections of claim 1 are performed using cameras or thermal imagery or LADAR. (See page 2: The information acquisition device 20 includes a visible light camera 20a, an infrared camera (thermo camera) 20b, and a laser range finder 20c. The unmanned vehicle 1 acquires a visible light image by the visible light camera 20a.).
With respect to dependent claim 22, Izu discloses where the detections of claim 1 are performed by using deep learning or other learning techniques are used to improve the classification capabilities of the system (See page 10: the fire judging means and the fire source judging means refer to feature data generated by deep learning.).
With respect to dependent claim 24, Izu discloses where the autonomous system also has a database of areas where to station in order to minimize response time. For example, the system may park close to a factory complex that is further away from a fire station and wait until called in action. (See pages 3 and 4:  when the unmanned vehicle 1 is placed in the warehouse 200, the structure data generation program patrols the inside of the warehouse 200 along a predetermined route while the image recognition recognizes the presence and position of an obstacle defined by the unevenness in the location. Generate structural data indicating the unmanned vehicle 1 patrols a predetermined route while positioning the position of the unmanned vehicle 1 by the positioning unit 56. The unmanned vehicle 1 generates data indicating an obstacle when moving in the warehouse 200. For this reason, when arranging the unmanned vehicle 1 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661